Title: Tuesday Novr. 18. 1777.
From: Adams, John
To: 


       Lodged at Brooks’s, 5 Miles from the North River. Rode to the Continental Ferry, crossed over, and dined at Fish Kill, at the Drs. Mess, near the Hospital, with Dr. Sam. Adams, Dr. Eustis, Mr. Wells, &c. It was a feast—Salt Pork and Cabbage, roast Beef and Potatoes, and a noble suit Pudding, Grog and a Glass of Port.
       Our best Road home is through Litchfield and Springfield.
       Morehouses is a good Tavern, about 24 Miles, 3 or 4 Miles on this Side of Bulls Iron Works. 50 Miles to Litchfield.
       Captn. Storms 8 Miles.—Coll. Vandeboroughs 5.—Coll. Morehouses 9.—Bulls Iron Works 4. No Tavern.—Cogswells Iron Works 10—a Tavern.—Litchfield, 8.—Cross Mount Tom to get to Litchfield.
      